Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 48-51, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 44 of a dystrophin gene, classified in C12N 15/111.

II. Claims 48-50, 52, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 45 of a dystrophin gene, classified in C12N 15/111.

III. Claims 48-50, 53, drawn to a method of treating muscular dystrophy via targeting exon 46 of a dystrophin gene, classified in C12N 15/111.

IV. Claims 48-50, 54, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 47 of a dystrophin gene, classified in C12N 15/111.

V. Claims 48-50, 55, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 48 of a dystrophin gene, classified in C12N 15/111.

VI. Claims 48-50, 56, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 49 of a dystrophin gene, classified in C12N 15/111.

VII. Claims 48-50, 57, 63, 64 and 65 drawn to a method of treating muscular dystrophy via targeting exon 50 of a dystrophin gene, classified in C12N 15/111.

VIII. Claims 48-50, 58, 64, and 65 drawn to a method of treating muscular dystrophy via targeting exon 51 of a dystrophin gene, classified in C12N 15/111.

IX. Claims 48-50, 59, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 52 of a dystrophin gene, classified in C12N 15/111.

X. Claims 48-50, 60, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 53 of a dystrophin gene, classified in C12N 15/111.

XI. Claims 48-50, 61, 64, and 65 drawn to a method of treating muscular dystrophy via targeting exon 54 of a dystrophin gene, classified in C12N 15/111.

XII. Claims 48-50, 62, 64, and 65, drawn to a method of treating muscular dystrophy via targeting exon 55 of a dystrophin gene, classified in C12N 15/111.

The inventions are independent or distinct, each from the other because:
Inventions I-XII are directed to related methods of treating muscular dystrophy via antisense compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed function by different functions. For example, each of the different groups utilize antisense compounds that target different exon where the antisense compound of one group will not affect any of the other exons.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group requires a different field of search. A search for antisense compounds targeting a specific exon will not necessarily reveal art on antisense compounds targeting any other exon, for example.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:

Each of the specifically recited SEQ IDS (of claim 48, for example) represents a species. Applicant will elect one species. i.e. one SEQ ID that corresponds with the Group elected.

The peptide sequences recited in claim 65. Applicant will elect one peptide sequence.

 The species are independent or distinct because each of the recited species represents a different chemical compound with different structure/sequence where the search of any one of the sequences will not necessarily reveal art on any other sequence, for example. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 48 is generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim 48 link(s) inventions I-XII.  The restriction requirement amongst the linked inventions is subject to the nonallowance of the linking claim(s), claim 48.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/            Primary Examiner, Art Unit 1635